TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00436-CV



                                    Alfredo Perez, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-06-0172-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On December 22, 2008, this Court notified Perez that the clerk’s record and the

reporter’s record in the above cause were overdue and that we had received notice from the District

Clerk’s Office of Tom Green County indicating that Perez had neither paid, nor made arrangements

for payment, for the clerk’s record. This Court requested that Perez make arrangements for the

record and submit a status report regarding this appeal on or before January 2, 2009. This Court

further informed Perez that failure to do so may result in the dismissal of this appeal for want of

prosecution. The deadline has passed, and we have received no response from Perez. Accordingly,

we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: February 13, 2009




                                             2